Citation Nr: 0803997	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a chronic condition 
of the lung and/or chest.

3.  Entitlement to service connection for residuals of a 
right inguinal/femoral hernia.

4.  Entitlement to service connection for residuals of a 
dislocated left elbow.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for dizziness 
associated with heat exhaustion.

7.  Entitlement to service connection for boils.

8.  Entitlement to service connection for sea sickness.

9.  Entitlement to service connection for tuberculosis.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for bilateral 
glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969 and from February 1991 to April 1991.  The veteran also 
served in the Reserves from April 1969 until his retirement 
in August 1992.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2003 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The RO, in 
pertinent part, denied the benefits sought on appeal.

In March 2003 and March 2005, the RO denied claims of 
entitlement to service connection for a fracture of the 7th 
and 8th right ribs and mid and lower back pain.  The veteran 
disagreed with the denials and statements of the case (SOC) 
were issued in September 2003 and January 2006.  The veteran 
filed timely substantive appeals.  In November 2007, service 
connection was awarded for degenerative joint disease of the 
thoracolumbar spine and residuals of a fracture of the 7th 
and 8th right ribs.  As such, the matters are no longer in 
appellate status.

In the veteran's September 2003 substantive appeal, he 
requested a hearing before the Board to be held at his local 
RO.  Thereafter, in March 2004, the veteran withdrew his 
Travel Board request and asked instead that a hearing be held 
before a local hearing officer.  The RO hearing was held in 
May 2004.  The transcript has been associated with the claims 
folder.  There are no outstanding hearing requests of record.

The claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and glaucoma are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A chronic bilateral foot condition was not incurred 
during the veteran's period of active military service; there 
is no competent medical evidence of record of a currently 
diagnosed bilateral foot condition.   

3.  There is no competent medical evidence of record of a 
currently diagnosed chronic condition of the lung and/or 
chest.

4.  A right inguinal/femoral hernia was not incurred during a 
period of active military service, active duty for training, 
or inactive duty for training; there is no competent medical 
evidence of record of currently diagnosed residuals of a 
right inguinal/femoral hernia.

5.  A chronic left elbow condition was not incurred during 
the veteran's period of active military service; there is no 
competent medical evidence of record of currently diagnosed 
residuals of a dislocated left elbow.

6.  There is no competent medical evidence of record of 
currently diagnosed 
hemorrhoids.

7.  During the RO hearing and in writing on May 11, 2004, 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew his claims of entitlement to service 
connection for dizziness associated with heat exhaustion, 
boils, sea sickness, and tuberculosis.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral foot condition are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for a chronic condition of the lung and/or chest are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  The criteria for the establishment of service connection 
for a right femoral/inguinal hernia are not met.  38 U.S.C.A. 
§§ 101(2), (22), (24), 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for the establishment of service connection 
for residuals of a dislocated left elbow are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

5.  The criteria for the establishment of service connection 
for hemorrhoids are not met.  38 U.S.C.A. §§ 101(2), (22), 
(24), 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to his claims of entitlement to 
service connection for dizziness associated with heat 
exhaustion, boils, sea sickness, and tuberculosis have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a July 2002 letter, issued prior to the 
decisions on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  

An additional VCAA letter was mailed in February 2005, which 
notified the veteran to submit any additional evidence in his 
possession that pertained to the claims.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in March 2006.  The case was last 
readjudicated in a June 2006 supplemental statement of the 
case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
treatment records, a lay statement, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  

As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2007).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2007).  Thus, the definitional statute, 38 
U.S.C.A. § 101(24) (West 2002), makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training and inactive duty for 
training.  The United States Court of Appeals for Veterans 
Claims (Court) has held this statute, in effect, means that 
an individual who has served only on active duty for training 
or inactive duty for training must establish a service-
connected disability in order to achieve veteran status and 
to be entitled to compensation. 

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  To 
establish basic eligibility for veteran's benefits based upon 
inactive duty for training, the appellant must first 
establish that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; post service treatment 
records; a lay statement; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Bilateral Foot Condition

The veteran contends that he is entitled to service 
connection for a bilateral foot condition.  Specifically, he 
asserts that a skin condition of the feet first manifested 
during his active military service when he was treated for an 
ingrown toenail.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a bilateral 
foot condition is not warranted.  In this regard, service 
medical records dated in April 1966 do show the veteran had 
an ingrown toenail removed.  In May 1966, the veteran was 
seen for a follow-up and was advised to continue foot soaks.  
There were no further complaints in service and the April 
1969 separation examination was negative for a chronic foot 
condition.  Similarly, the Reserve service medical records 
were also negative.

The mere fact that the veteran had an ingrown toenail removed 
in service is not enough to establish service connection; 
there must be evidence of a resulting chronic foot condition.  
As noted above, a chronic foot disability, to include that of 
the skin, was not diagnosed during the veteran's service or 
upon his separation from said service.  

Post-service, the claims folder does not contain any medical 
evidence of a diagnosis of a chronic foot condition, 
including of the skin, and the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because there is no evidence of a chronic foot condition in 
service and the requirements in subsections (A) and (C) are 
not met, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

While the veteran contends that a chronic foot condition has 
been present since his period of active military service and 
is related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Lung/Chest Condition

The veteran contends that he is entitled to service 
connection for a lung and/or chest condition.  Specifically, 
he asserts that he sought treatment for coughing in service 
without fever, which has resulted in his current problems 
with persistent coughing and shortness of breath. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a lung 
and/or chest condition is not warranted.  In this regard, 
contrary to the veteran's present reports, his active and 
Reserve service medical records are wholly devoid of 
complaints, treatments, or diagnoses of lung and/or a chest 
condition other than acute cold and sinus problems.  

Post-service, as conceded by the veteran during his May 2004 
RO hearing, the claims folder does not contain any medical 
evidence of a diagnosis of a lung and/or chest condition.  
The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  38 U.S.C.A. 
§ 1110, 1131; see Degmetich, 104 F. 3d at 1332.   

As the claims folder does not contain evidence of a currently 
diagnosed disability, an in-service event, injury, or 
disease, or that the claimed symptoms of persistent coughing 
and shortness of breath may be associated with service, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that a chronic lung and/or chest 
condition has been present since his active military and 
Reserve service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57. 

Right Femoral/Inguinal Hernia

The veteran contends that he is entitled to service 
connection for residuals of a right femoral/inguinal hernia.  
Specifically, he asserts that he underwent hernia surgery in 
1980 as a result of loading heavy equipment onto trucks 
during service. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for residuals 
of a right femoral/inguinal hernia is not warranted.  In this 
regard, service medical records from the veteran's active 
military service are negative for complaints, treatment, or 
diagnoses of a right femoral/inguinal hernia.

Reserve service medical records contain an October 1981 
report of medical examination, which notes that the veteran 
underwent a right herniorrhaphy in 1980.  
The examiner indicated that it was not considered disabling.  
A March 1982 examination report simply noted a three inch 
inguinal scar.  

There is no evidence of record that the hernia was incurred 
nor the herniorrhaphy performed while the veteran was on 
active duty training from June 29, 1980, to July 12, 1980.  
The veteran was also not on active duty training in October 
1981 or March 1982 when the hernia surgery and resulting scar 
were noted.  

In order to establish service connection for any period of 
inactive duty training, the evidence must show that the 
veteran was disabled from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2007).  The evidence of record does not support 
this finding.  

The veteran testified that he underwent a second hernia 
surgery in 2001.  He further testified that he suffers from 
continued groin pain as a result of the surgery.  

Despite evidence of prior hernia surgeries and subjective 
complaints of residual pain associated with surgery, there is 
no evidence of record to substantiate the critical components 
of the Hickson inquiry, as enumerated above.  As delineated, 
the service medical and personnel records do not support a 
finding of a hernia or hernia surgery during the veteran's 
active military service or active duty training nor do they 
contain any evidence of an injury producing a right 
femoral/inguinal hernia during a period of inactive duty 
training.  

Further, the January 2003 VA examiner found no objective 
residuals of right femoral herniorrhaphy times two on 
physical examination.  The evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  38 U.S.C.A. § 1110, 1131; see Degmetich, 104 
F. 3d at 1332.   
  
While the veteran contends that he has residuals of a right 
femoral/inguinal hernia that have been present since his 
active military and Reserve service and are related thereto, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 

Left Elbow

The veteran contends that he is entitled to service 
connection for residuals of a dislocated left elbow.  
Specifically, he asserts that he was treated for a dislocated 
left elbow during active military service, which has resulted 
in continued symptoms of pain. 

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for residuals 
of a dislocated left elbow is not warranted.  In this regard, 
service medical records show the veteran had posterior 
dislocation of the left elbow in February 1969.  The 
dislocation was reduced and the veteran was placed in a 
sling.  X-rays were negative for a fracture.  The sling was 
removed three weeks later.  The veteran was given exercises 
to increase range of motion.  

The April 1969 separation examination noted the prior 
dislocation and indicated that it was not considered 
disabling.  A May 1971 report of medical history from the 
veteran's Reserve service noted the dislocated left elbow in 
1969.  The examiner found that the veteran had full range of 
motion.  There were no sequelae upon examination.

The mere fact that the veteran had a dislocated left elbow in 
service is not enough to establish service connection; there 
must be evidence of a resulting chronic elbow condition.  As 
noted above, a chronic left elbow disorder was not diagnosed 
during the veteran's first period of active military service 
or upon his separation from said service.  Further, a report 
of medical examination dated shortly thereafter in May 1971 
found no resulting sequelae from the dislocation.

Post-service, the claims folder does not contain any current 
medical evidence of residuals of the left elbow dislocation.   
The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  38 U.S.C.A. 
§ 1110, 1131; see Degmetich, 104 F. 3d at 1332.   
 
While the veteran contends that he has residuals of a 
fractured left elbow that have been present since his first 
period of active military service and are related thereto, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 

Hemorrhoids

The veteran contends that he is entitled to service 
connection for hemorrhoids.  Specifically, he asserts that he 
first suffered from hemorrhoids during boot camp.  He claims 
that he has recurrences approximately two times per year, 
which he treats with Preparation H.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for hemorrhoids 
is not warranted.  In this regard, contrary to the veteran's 
present reports, the service medical records from the 
veteran's active military service are wholly devoid of 
complaints, treatment, or diagnoses of hemorrhoids.

Reserve service medical records show that external 
hemorrhoids were noted in an August 1985 report of medical 
history.  An April 1988 report of medical examination noted 
external hemorrhoids were asymptomatic and not considered 
disabling.   

The veteran was not on active duty training in August 1985 or 
April 1988 when external hemorrhoids were noted.  In order to 
establish service connection for any period of inactive duty 
training, the evidence must show that the veteran was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007).  The 
evidence of record does not support this finding.  

Moreover, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  
38 U.S.C.A. § 1110, 1131; see Degmetich, 104 F. 3d at 1332.   
The veteran has not submitted any current objective evidence 
of hemorrhoids.
 
As the claims folder does not contain evidence of any 
currently diagnosed hemorrhoids, an in-service injury, or 
that the claimed disability may be associated with service, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that he has hemorrhoids that have 
been present since his active military and Reserve service 
and are related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57. 

Dizziness, Boils, Sea Sickness, and Tuberculosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  During the May 
2004 RO hearing, the veteran withdrew his claims of 
entitlement to service connection for dizziness associated 
with heat exhaustion, boils, sea sickness, and tuberculosis.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

ORDER

Entitlement to service connection for a bilateral foot 
condition is denied.

Entitlement to service connection for a chronic condition of 
the lung and/or chest is denied.

Entitlement to service connection for residuals of a right 
inguinal/femoral hernia is denied.

Entitlement to service connection for residuals of a 
dislocated left elbow is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for dizziness associated 
with heat exhaustion is dismissed.

Entitlement to service connection for boils is dismissed.

Entitlement to service connection for sea sickness is 
dismissed.

Entitlement to service connection for tuberculosis is 
dismissed.


REMAND

The veteran has also claimed entitlement to service 
connection for bilateral hearing loss, tinnitus, and 
glaucoma.  A determination has been made that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

After a preliminary review of the record, the Board has 
determined that additional medical opinions are necessary 
prior to rendering a decision on the merits of the claims.  
Under the VCAA, an examination is necessary if the evidence 
of record contains the following: (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability or symptoms may be associated with 
the claimant's active military, naval, or air service, but 
(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (d).  

With regard to the claims of entitlement to service 
connection for hearing loss and tinnitus, the veteran 
contends that he was exposed to loud engine noise from trucks 
he operated during military service.  He has not alleged any 
specific acoustic trauma.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

In this case, review of the record does not show that the 
veteran had bilateral hearing loss or tinnitus during active 
military or Reserve service, nor does it show that the 
bilateral hearing loss and tinnitus were diagnosed until many 
years after the veteran first separated from active duty 
service.  Regardless, in May 2004, the veteran was diagnosed 
with noise induced hearing loss.  

The health record from the Hearing Conservation Clinic 
indicated the veteran had a high level of environmental noise 
at work during military service.  However, the Board finds it 
pertinent that this examiner did not give any consideration 
to or provide an opinion with regard to the level of 
occupational noise exposure (and possible disability from 
such) incurred from the veteran's United States Civil Service 
Job as a motor vehicle operator where he spent the bulk of 
his time, as opposed to the shorter periods of active duty 
training and/or inactive duty training between 1969 and 1992. 

With regard to the claim for glaucoma, the veteran contends 
that glaucoma began during his Reserve period of service.  A 
preliminary review of Reserve service medical records show 
the veteran had increased intraocular pressure during a 
routine examination in August 1985.  An October 1986 report 
of medical history indicated the veteran had been treated for 
glaucoma for five years.  In April 1988, the examiner noted 
the veteran was treated for glaucoma, which was controlled 
with drops.

In January 2003, the veteran was afforded a VA eye 
examination.  The examiner diagnosed the veteran with open 
angle glaucoma based on previously elevated intraocular 
pressure.  The examiner opined that it was equally likely as 
not that military service contributed to the glaucoma 
condition.  However, the examiner failed to provide any 
rationale for the opinion.  

The Board notes that the doctor's impression stands alone, 
absent any discussion of known risk factors for glaucoma 
and/or the disease process for glaucoma and the role they 
might have played in the case of this particular veteran.  
Furthermore, the veteran was on inactive duty training in 
August 1985, October 1986, and April 1988 and the doctor 
failed to provide an opinion as to how the veteran's inactive 
duty training contributed to his glaucoma or whether the 
veteran sustained an injury on these dates resulted in 
glaucoma.  
 
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the veteran should be scheduled to undergo 
current VA audiology and ophthalmology examinations in order 
to determine the likely etiology of any current hearing loss, 
tinnitus, and glaucoma.  The examiners are asked to address 
the specific questions set forth in the numbered paragraphs 
below.  Prior to any examination, all outstanding records of 
pertinent treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the veteran's 
assistance to identify and obtain for the 
record any copies of outstanding records 
of pertinent medical treatment.  If any 
identified records cannot obtained by VA, 
the veteran should be so informed and 
provided the opportunity to obtain them 
for the record.

2. The RO/AMC should schedule audiology 
and ophthalmology examinations as needed 
to ascertain the nature and likely 
etiology of the veteran's bilateral 
hearing loss, tinnitus, and glaucoma, if 
any.  The veteran's claims folder must be 
available to, and reviewed by, the 
examiners in conjunction with the 
examinations; the examiners should 
indicate that the claims folder was 
reviewed, and they should be asked to 
comment on the medical opinions already 
of record.

Hearing Loss/Tinnitus:  The examiner 
should specifically be asked to provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that hearing loss 
and/or tinnitus: (a) had its onset during 
active military service; (b) was 
manifested to a compensable degree during 
the first post- service year (April 1969 
or April 1991); (c) is related to a 
disease or injury incurred in or 
aggravated by a period of active duty 
training; or (d) is related to an injury, 
specifically acoustic trauma, incurred 
during a period of inactive duty 
training.  The examiner should give an 
individual opinion as to each disease or 
disorder diagnosed, if any.  The examiner 
should explain in detail the rationale 
for any opinion given, to include an 
explanation as to whether any currently 
diagnosed hearing loss and tinnitus is 
due to noise exposure from motor vehicle 
operation during periods of active duty 
or inactive duty for training as opposed 
to occupational noise exposure in the 
veteran's civil service job as a motor 
vehicle operator.  Any opinions provided 
should be rectified with the differing 
medical opinions in the claims file, 
specifically the May 2004 Hearing 
Conservation Clinic health record.

Glaucoma:  The examiner should 
specifically be asked to provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that glaucoma: (a) 
had its onset during active military 
service; (b) is related to a disease or 
injury incurred in or aggravated by a 
period of active duty training; or (c) is 
related to an injury incurred during a 
period of inactive duty training.  The 
examiner should explain in detail the 
rationale for any opinion given, to 
include an explanation as to the known 
risk factors for glaucoma and/or the 
disease process for glaucoma and the role 
they might have played in the case of 
this particular veteran as opposed to 
whether glaucoma was precipitated by 
injury on inactive duty training.  Any 
opinions provided should be rectified 
with the differing medical opinions in 
the claims file, specifically the January 
2003 VA examination report.

3.  The RO should then readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


